Exhibit 10.15

EXECUTIVE  EMPLOYMENT  AGREEMENT

This Executive Employment Agreement (the "Agreement"), dated November 10, 2015,
is between Otic Pharma, Inc., a Delaware corporation with operations in
California (the "Company"), and Catherine Turkel, an individual (the
"Executive").

 

1.

POSITION  AND RESPONSIBILITIES

a.Position. The Executive shall be employed by the Company to render services to
the Company and its parent company, Otic Pharma Ltd. (the "Parent") in the
position of Senior Vice President Clinical Research and Development and Chief
Development Officer of the Company commencing on November 10, 2015. The
Executive shall report to the Company's Chief Executive Officer and perform such
duties and responsibilities as are normally related to such position in
accordance with the standards of the industry and any additional duties now or
hereafter assigned to the Executive by the Chief Executive Officer. The
Executive shall abide by the rules, regulations, and practices as adopted or
modified from time to time in the Company's sole discretion.

b.Other Activities. Except upon the prior written consent of the Company, the
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that could reasonably
be expected to interfere with Executive's duties and responsibilities hereunder
or create a conflict of interest with the Company.

c.No Conflict. Executive represents and warrants that the Executive's execution
of this Agreement, the Executive's employment with the Company, and the
performance of the Executive's proposed duties under this Agreement shall not
violate any obligations the Executive may have to any other employer, person or
entity, including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

2.

COMPENSATION   AND BENEFITS

 

a.Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay the Executive a salary at the rate of $265,000
per year ("Base Salary"). The Base Salary shall be paid in accordance with the
Company's regularly established payroll practice. Executive's Base Salary will
be reviewed from time to time in accordance with the established procedures of
the Company for adjusting salaries and may be adjusted upward in the sole
discretion of the Board, or a designated committee thereof.

b.Annual Performance Bonus. The Executive will be eligible to receive an annual
cash performance bonus (the "Performance Bonus") for the achievement of the
Performance Goals (as defined below). The amount of such Performance Bonus shall
be determined at the discretion of the Board, or a designated committee thereof,
which amount shall be targeted at thirty percent (30%) of Executive's Base
Salary in the event of achievement of the Performance Goals in full by the
Executive. The Board, or such designated committee, shall use as guidance for
the determination of the Performance Bonus certain corporate and individual
goals (the "Performance

 

 

 

 

--------------------------------------------------------------------------------

 



 

 

--------------------------------------------------------------------------------

 

Goals"), which shall be established annually on a calendar year basis by
Executive and the Board (or a designated committee thereof). Any Performance
Bonus will be paid to Executive by March 15 of the year following the calendar
year with respect to which a Performance Bonus is earned, so long as the
Executive remains employed as of such payment date.

c.Benefits. The Executive shall be eligible to participate in the benefits made
generally available by the Company to senior executives, in accordance with the
benefit plans established by the Company, and as may be amended from time to
time in the Company's sole discretion. In the event that the Company does not
have appropriate medical and dental insurance in place on the date of this
Agreement providing the Executive and his family with medical and dental
coverage substantially equivalent to that provided by Executive's most recent
previous employer, then the Company shall reimburse Executive, on a taxable
basis, for the cost of COBRA premiums associated with his continued coverage
under the plans of his prior employer until the earlier of such time as
Executive and his family are (i) eligible to be covered under a Company plan or
(ii) no longer eligible for continued coverage under the plans of his prior
employer, and thereafter shall have no further obligation to reimburse Executive
for the cost of such COBRA premium.

d.Vacation. In addition to nationally recognized holidays, the Executive shall
be eligible to receive up to four (4) weeks of paid vacation per year and will
receive paid Company holidays subject to the policies and procedures generally
applicable to similarly situated executives for the Company as may be modified
from time to time in the Company's sole discretion.

e.Expenses. The Company shall reimburse the Executive for reasonable business
expenses incurred in the performance of the Executive's duties hereunder in
accordance with the Company's expense reimbursement guidelines.

 

3.

EQUITY INCENTIVES

 

a.Time-Based Grant. Subject to the completion of a 409A valuation and the
resolution of the Board and shareholders of the Parent (the "Option Grant
Conditions"), the Parent shall grant, from the shares available for grant
pursuant to the Parent's Share Option Plan (as amended, modified or restated
from time to time, the "Share Incentive Plan"), to the Executive (so long as the
Executive is employed as of the grant date), an option to purchase 80,000
ordinary shares of the Parent (the "First Grant"). The First Grant shall be an
incentive stock option (ISO) to the maximum extent permitted by applicable tax
laws. The First Grant shall vest and become exercisable as follows: 25% of the
shares subject to the First Grant shall vest at the one year anniversary of the
date of commencement of employment of the Executive and the remaining 75% of the
shares subject to the First Grant shall vest quarterly over the next three
years, provided that all vesting is conditioned on the Executive continuing to
provide full-time services to the Company or the Parent as of the applicable
vesting date (unless otherwise approved by the Board), and shall be subject to
the additional acceleration set forth in Section 4.b. below.

b.Performance-Related Grant. Upon satisfaction of the Option Grant Condition,
Parent shall grant pursuant to the Share Incentive Plan, from the shares
available for grant pursuant to the Share Incentive Plan, to the Executive (so
long as the Executive is employed as of the grant date) an option to purchase
30,000 ordinary shares of the Parent (the "Performance Related Grant"). The
Performance Related Grant shall be an ISO, to the maximum extent permitted by
applicable

 



2



--------------------------------------------------------------------------------

 

tax laws. Such Performance Related Grant shall vest and become exercisable in
three installments of 10,000 shares each for achievement of (a) a Company
approved development plan for the otitis media program by April 30, 2016, (b) a
completed phase I study for the otitis media program by June 30, 2016, and (c)
completion ofan initial offering of the Parent's ordinary shares by December 31,
2016, all provided that the Executive is employed upon the achievement of the
foregoing.

c.Other Agreements. The Executive's entitlement to any equity incentives that
may be approved is conditioned upon the Executive's signing of the applicable
equity incentive award agreement and is subject to its terms and the terms of
the Share Incentive Plan, including the vesting requirements outlined above.

 

4.

AT-WILL EMPLOYMENT;  TERMINATION  BY COMPANY

 

a.At-Will Termination by Company. The Executive's employment with the Company
shall be "at-will" at all times. The Company may terminate the Executive's
employment with the Company at any time, without any advance notice, for any
reason or no reason at all, notwithstanding anything to the contrary contained
in or arising from any statements, policies or practices of the Company relating
to the employment, discipline or termination of its employees. Upon and after
such termination, all obligations of the Company under this Agreement shall
cease, except as otherwise provided herein.

b.Severance. Except in situations where the employment of the Executive is
tenninated for Cause, by Death or by Complete Disability (as defined in Section
5 below), in the event that the Company terminates the Executive's employment at
any time or the Executive terminates his employment for "Good Reason" as
provided for in Section 6(b) below the Executive will be eligible to receive the
following payments and severance benefits (collectively, "Severance"):

 

(i)

after the first anniversary of the agreement date, an amount equal to three (3)
months of the Executive's then-current Base Salary, payable in three (3) equal
monthly installments commencing within ten (10) days of the effective date of
the Release, provided that concurrent with an S-1 registration statement for the
initial offering of the Parent's ordinary shares becoming effective, the
Severance shall automatically increase to six (6) months of the Executive's
then-current Base Salary, payable in six (6) equal monthly installments
commencing within ten (10) days of the effective date of the Release;

 

 

(ii)

if the Executive elects to continue his medical and/or dental coverage under
COBRA, the Company shall pay the premiums for COBRA coverage for Executive and
his qualified dependents (or, for such portion of the COBRA Continuation Period
(as defined below) that the Company continues to be obligated to reimburse the
Executive for the cost of COBRA premiums under Section 2.c., to reimburse the
Executive for the cost of COBRA premiums associated with his continued coverage
under the plans of his prior employer) until the earlier of (a) three (3) months
following the date of the Executive's termination (six (6) months following
an  IPO) or (b) the date the Executive becomes eligible for comparable coverage

 

 



3



--------------------------------------------------------------------------------

 

under   another   employer's   plan(s)   (such   period,   the  "COBRA
Continuation

Period"); and

 

(iii)

if such termination is (x) by the Company within the period commencing upon a
Deemed Liquidation (as defined in the Parent's Articles of Association in effect
from time to time) and ending six (6) months following a Deemed Liquidation, the
vesting of all unvested shares, options, or other equity incentive awards
available to or held by the Executive shall be accelerated such that all such
shares, options or other equity incentive awards shall be deemed vested in full
with respect to all service related vesting conditions (but subject to the
achievement of any financial targets that may otherwise remain applicable) or
(y) by the Executive for "Good Reason" additional vesting only to the extent as
provided for in Section 6(b) below.

 

The Executive's eligibility for Severance is conditioned on the Executive having
first signed a release agreement in the form attached as Exhibit A (the
"Release") and such Release becoming effective pursuant to its terms no later
than sixty (60) days following the date of termination of the Executive's
employment (the "Release Deadline"). The Executive shall not be entitled to any
Severance if Executive's employment is terminated pursuant to Section 5 for
Cause, by Death or by Complete Disability or if the Executive's employment is
terminated by the Executive (except for a termination for Good Reason, as
provided in Section 6.b below). Notwithstanding subsection

(ii)above, if the Company determines, in its sole discretion, that the Company
cannot provide the COBRA premium benefits set forth in subsection (ii) above
without potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay the Executive a taxable cash amount, which
payment shall be made regardless of whether the Executive or the Executive's
eligible family members elect group health insurance coverage (the "Health Care
Benefit Payment"). The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the COBRA premiums would otherwise have
been paid to the insurer. The Health Care Benefit Payment shall be equal to the
amount that the Company would have otherwise paid for COBRA insurance premiums
(which amount shall be calculated based on the premium for the first month of
coverage), and shall be paid until the expiration of the COBRA Continuation
Period.

 

5.

OTHER  TERMINATIONS   BY COMPANY

 

a.Termination for Cause. For purposes of this Agreement, "Cause" shall mean: (i)
the Executive commits a crime involving dishonesty or physical harm to any
person; (ii) the Executive willfully engages in conduct that is in bad faith
and  materially  injurious to the Company  and/or  the Parent, including  but
not limited to, misappropriation of trade secrets, fraud   or embezzlement;

(iii)the Executive commits a material breach of this Agreement, which breach is
not cured within thirty (30) days afier delivery of written notice to the
Executive by the Company; (iv) the Executive willfully refuses to implement or
follow a lawful policy or directive of the Company or the Parent, which breach
is not cured within thirty (30) days after delivery of written notice to
Executive by the Company; or (v) the Executive engages in gross misfeasance or
malfeasance demonstrated by a pattern of gross failure to perform job duties
diligently and professionally. The Company may terminate the Executive's
employment for Cause at any time, without any advance notice except

 



4



--------------------------------------------------------------------------------

 

as required by law. The Company shall pay the Executive all compensation to
which the Executive is entitled up through the date of termination, subject to
any other rights or remedies of the Company under law; and thereafter all
obligations of the Company under this Agreement shall cease.

b.Termination By Death. Executive's employment shall terminate automatically
upon the Executive's death. The Company shall pay to the Executive's
beneficiaries or estate, as appropriate, any compensation then due and owing.
Thereafter, all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect any entitlement of the Executive's heirs or
devisees to the benefits of any life insurance plan or other applicable
benefits.

c.Termination By Complete Disability. If the Executive becomes Completely
Disabled (as defined below), the Company may terminate Executive's employment.
"Completely Disabled" shall mean the inability of the Executive to perform his
duties under this Agreement, even with reasonable accommodation, because he has
become permanently disabled within the meaning of any policy of disability
income insurance covering employees of the Company then in force, or, if the
Company has no policy of disability income insurance covering employees of the
Company in force when the Executive becomes disabled, the inability of the
Executive to perform the Executive's duties under this Agreement, whether with
or without reasonable accommodation, by reason of any incapacity, physical or
mental, which the Board, based on medical advice or an opinion provided by a
licensed physician mutually acceptable to the Board and the Executive (or the
Executive's legal representative), determines to have incapacitated the
Executive from satisfactorily performing all of his usual services for the
Company, with or without reasonable accommodation, for a period of at least 180
days during any 12-month period (whether or not consecutive). Based upon such
medical advice or opinion, such determination of the Board shall be final and
binding. The Company shall pay to the Executive all compensation to which the
Executive is entitled up through the date of termination, and thereafter all
obligations of the Company under this Agreement shall cease. Nothing in this
Section shall affect the Executive's rights under any disability plan in which
the Executive is a participant.

 

6.

TERMINATION  BY EXECUTIVE

a.At-Will Termination by Executive. The Executive may terminate employment with
the Company at any time for any reason or no reason at all, upon four (4) weeks'
advance written notice. During such notice period the Executive shall continue
to diligently perform all of the Executive's duties hereunder. The Company shall
have the option, in its sole discretion, to make the Executive's termination
effective at any time prior to the end of such notice period as long as

the Company  pays the Executive all compensation  to which the Executive  is
entitled  up through

the last day of the four week notice period.

b.Termination for Good Reason. The Executive may terminate his employment for
"Good Reason," subject to satisfaction of the conditions set forth below. For
purposes of this Agreement, "Good Reason" means a resignation based on any of
the following events occurring in each case without Executive's consent:

 

i.

a material diminution in Executive's authority, duties, or responsibilities;

 



5



--------------------------------------------------------------------------------

 

n.   a material diminution in Executive's Base Salary;

m. a change in the geographic location at which the Executive must perform the
services to a location outside of the greater Los Angeles area; or

iv. any other action or inaction that constitutes a material breach of the terms
of this

Agreement.

To constitute a resignation for Good Reason: (i) Executive must provide written
notice to the Board within thirty (30) days of the initial existence of the
event constituting Good Reason, (ii) Executive may not terminate his or her
employment unless the Company or Parent (as applicable and acting at the
direction of the Board) fails to remedy the event constituting Good Reason
within sixty (60) days after such notice has been deemed given pursuant to this
Agreement, and (iii) Executive must terminate employment with the Company and/or
Parent (as applicable) no later than 30 days after the end of the 60-day period
in which the Company and/or Parent (as applicable) fails to remedy the event
constituting Good Reason. If the Executive terminates his employment for Good
Reason, the Executive will be eligible to receive payments and severance
benefits pursuant to Section 4.b, with section 4.b(iii) limited to six (6)
months accelerated vesting, but conditioned on the Executive's execution,
delivery and non-revocation of the release set forth as Exhibit A.

 

7.

TERMINATION OBLIGATIONS

 

a.Return of Property. The Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by the Executive incident to the Executive's employment belongs to the
Company and shall be promptly returned to the Company upon termination of the
Executive's employment.

b.Resignation and Cooperation. Upon te11nination of the Executive's employment,
the Executive shall be deemed to have resigned from all offices, committee
memberships and directorships then held with the Company, the Parent or any of
their respective subsidiaries, except as may otherwise be agreed upon in writing
by the Company, the Parent and the Executive in connection with such
termination. Following any termination of employment, the Executive shall
cooperate with the Company and the Parent in the winding up of pending work on
behalf of the Company and the Parent and the orderly transfer of work to other
employees. The Executive shall also cooperate with the Company and the Parent in
the defense of any action brought by any third party against the Company or the
Parent that relates to the period in which the Executive was employed by the
Company or with respect to any matters for which the Executive had knowledge or
responsibility during his tenure and the Company will reimburse the Executive
for all reasonable out of pocket expenses incurred by the Executive in so
cooperating.

c.Continuing Obligations. The Executive understands and agrees that Executive's
obligations under Sections 7, 8 and 9 herein (including Exhibit B) shall survive
the termination of the Executive's employment for any reason and the termination
of this Agreement.

 



6



--------------------------------------------------------------------------------

 

 

8.

INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION  ON THIRD PARTY INFORMATION

 

a, Proprietary Information Agreement. The Executive agrees to sign and be bound
by the terms of the Company's Proprietary Information and Inventions Agreement
("Proprietary Information Agreement") which is attached as Exhibit B.

b. Non-Disclosure of Third Party Information. The Executive represents and
waiTants and covenants that the Executive shall not disclose to the Company or
the Parent, or use, or induce the Company or the Parent to use, any proprietary
information or trade  secrets of others  at any time, including but not limited
to any proprietary information or trade secrets of any former employer, if any;
and the Executive acknowledges and agrees that any violation of this provision
shall be grounds for the Executive's immediate termination and could subject the
Executive to substantial civil liabilities and criminal penalties. The Executive
further specifically and expressly acknowledges that no officer or other
employee or  representative of the Company  or the Parent  has requested or
instructed the Executive to disclose or use any such third party proprietary
information or trade secrets.

 

9.

ARBITRATION

Any dispute arising out of, or relating to, this Agreement or the breach thereof
(excluding any breach of the Employee Proprietary Information and Inventions
Assignment Agreement), or regarding the interpretation thereof, shall be
exclusively decided by binding arbitration conducted in California in the County
where the Company's headquarters are then located in accordance with the rules
of the JAMS Employment Arbitration Rules & Procedures then in effect before a
single arbitrator appointed in accordance with such rules. Judgment upon any
award rendered therein may be entered and enforcement obtained thereon in any
court having jurisdiction. The arbitrator shall have authority to grant any form
of appropriate relief, whether legal or equitable in nature, including specific
performance. Each of the parties agrees that service of process in such
arbitration proceedings shall be satisfactorily made upon it if sent by
registered mail addressed to it at the address referred to in Section 12 below.
The arbitrator shall have the authority to award costs and fees to the
prevailing party as provided by applicable law to the same extent as a court.
Otherwise, each party shall pay its own costs and attorney's fees. The Company
shall pay the costs and fees of the arbitrator and reimburse Employee for any
filing fees paid to initiate arbitration. Judgment on the arbitration award may
be entered by any court of competent jurisdiction.

 

10.

AMENDMENTS;  WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed  by the
Executive and  by a duly authorized representative of the Company other than the
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any  breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable   law.

 



7



--------------------------------------------------------------------------------

 

 

11.

ASSIGNMENT;  BINDING EFFECT

a.Assignment. The performance of the Executive is personal hereunder, and the
Executive agrees that the Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.

b.Binding Effect. Subject to the foregoing restriction on assignment by the
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of the Executive.

 

12.

NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by e mail, (c) by a nationally recognized overnight courier service;
or (d) by United States first class registered or certified mail, return receipt
requested, to the principal address of the other party, as set forth below. The
date of notice shall be deemed to be the earlier of (i) actual receipt of notice
by any permitted means, or

(ii) five business days following dispatch by overnight delivery service or the
United States Mail. The Executive shall be obligated to notify the Company in
writing of any change in the Executive's address. Notice of change of address by
the Company or the Executive shall be effective only when done in accordance
with this paragraph.

Company's  Notice Address:

 

OticPharma Inc.

19900 MacArthur  Boulevard, Suite  550

Irvine, CA 92612

 

Attn: Chief Executive  Officer

 

 

Executive's  Notice Address:

 

Last known residential address of Executive on file with Company

 

 

13.

SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such comi or arbitrator deems
enforceable, then

 



8



--------------------------------------------------------------------------------

 

such court or arbitrator shall reduce the time period or scope to the maximum
time period or scope permitted by law.

 

14.

TAXES

a.Withholding. All amounts paid under this Agreement (including without
limitation Base Salary and Severance) shall be paid less all applicable state
and federal tax withholdings and any other withholdings  required by any
applicable jurisdiction or authorized  by the   Executive.

b.Section 409A. Notwithstanding anything to the contrary herein, the following
provisions apply to the extent benefits provided herein are subject to Section
409A of the Internal Revenue Code of 1986, as amended (the "Code") and the
regulations and other guidance thereunder and any state law of similar effect
(collectively "Section 409A"). Severance benefits shall not commence until the
Executive has a "separation from service" for purposes of Section 409A. Each
payment of severance benefits is a separate "payment" for purposes of Treas.
Reg. Section l.409A-2(b)(2)(i), and the severance benefits are intended to
satisfy the exemptions from application of Section 409A provided under Treasury
Regulations Sections l.409A-l(b)(4), 1.409A-l(b)(5) and l.409A-l(b)(9). However,
if such exemptions are not available and the Executive is, upon separation from
service, a "specified employee" for purposes of Section 409A, then, solely to
the extent necessary to avoid adverse personal tax consequences under Section
409A, the timing of the severance benefits payments shall be delayed until the
earlier of (i) six (6) months and one day after the Executive's separation from
service, or (ii) Executive's death.

If the severance benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which the Executive separates from
service, the Release will not be deemed effective any earlier than the Release
Deadline, and the severance benefits will not be payable to the Executive until
the calendar year following the calendar year in which the Executive separates
from service. Except to the minimum extent that payments must be delayed because
the Executive is a "specified employee" or until the effectiveness or deemed
effectiveness of the Release, all amounts will  be paid as soon as practicable
in accordance    with the other provisions of this Agreement.

To the extent that any taxable reimbursements of expenses provided under this
Agreement are subject to Section 409A, such reimbursements will be administered
as follows: (i) the amount of any such expense reimbursement or in-kind benefit
provided during the Executive's taxable year shall not affect any expenses
eligible for reimbursement in any other taxable year, (ii) the reimbursement of
the eligible expense shall be made no later than the last day of the Executive's
taxable year that immediately follows the taxable year in which the expense was
incurred, and (iii) the Executive's right to any reimbursement shall not be
subject to liquidation or exchange for another benefit or payment.

The benefits provided under this Agreement are intended to qualify for an
exemption from application of Section 409A or comply with its requirements to
the extent necessary to avoid adverse personal tax consequences under Section
409A, and any ambiguities herein shall be interpreted accordingly.

 



9



--------------------------------------------------------------------------------

 

c.280G. Notwithstanding anything to the contrary, in the event that any of the
payments or benefits provided for in this Agreement or any other agreement or
arrangement between the Executive and the Company (collectively, the "Payments")
constitute "parachute payments" within the meaning of Section 280G of the Code
and, but for this Section 14.c., would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then such Payments shall be either
(i) provided in full, or (ii) provided as to such lesser extent which would
result in no portion of such benefit being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by the Executive
on an after-tax basis of the greatest amount of benefits notwithstanding that
all or some portion of such benefits may be subject to the Excise Tax (the
"Reduced Amount"). If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (i)
of the preceding sentence, the reduction shall occur in the manner (the
"Reduction Method") that results in the greatest economic benefit for Executive.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata (the "Pro Rata Reduction Method").
If this Section 14.c. is applied to reduce an amount payable to the Executive,
and the Internal Revenue Service successfully asserts that, despite the
reduction, the Executive has nonetheless received payments which are in excess
of the maximum amount that could have been paid to him without being subjected
to any excise tax, then, unless it would be unlawful for the Company to make
such a loan or similar extension of credit to the Executive, the Executive may
repay such excess amount to the Company as though such amount constitutes a loan
to the Executive made at the date of payment of such excess amount, bearing
interest at 120% of the applicable federal rate (as determined under section
1274(d) of the Code in respect of such loan).

Notwithstanding any provision of this Section 14.c to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, shall be modified so as to avoid the imposition of taxes pursuant to Section
409A of the Code as follows: (i) as a first priority, the modification shall
preserve to the greatest extent possible, the greatest economic benefit for the
Executive as determined on an after•tax basis; (ii) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
Cause), shall be eliminated before Payments that are not contingent on future
events; and (iii) as a third priority, Payments that are "deferred compensation"
within the meaning of Section 409A of the Code shall be reduced before Payments
that are not "deferred compensation" within the meaning of Section 409A of the
Code.

Unless the Company and the Executive otherwise agree in writing, any
determination required under this paragraph shall be made by the Company's
independent public accountants (the "Accountants"), whose detennination shall be
conclusive and binding upon all parties. For purposes of making the calculations
required by this section, the Accountants may make reasonable assumptions
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and  the  Executive  shall  furnish  to
the  Accountants  such  information  and documents as the

 



10



--------------------------------------------------------------------------------

 

Accountants may reasonably request in order to make a determination under this
section. The Company shall bear all costs of the Accountants in connection with
any calculations contemplated by this section.

If the Reduction Method or Pro Rata Reduction  Method  in Section  14.c. is
applied  to reduce an amount payable to the Executive, and the Internal Revenue
Service successfully asserts that, despite such reduction, the Executive has
nonetheless received payments  which  are in excess of  the maximum amount that
could have been paid to him without being subjected to any Excise Tax, then the
Executive shall promptly repay such excess amount to the Company so that no
portion of the remaining  payment  is subject to the Excise Tax.

 

15.

GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

16.

INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

17.

COUNTERPARTS

 

This Agreement may be executed  in any number of counterparts,  each of which
shall be deemed  an original of this Agreement, but all of which together shall
constitute one and the same  instrument.

 

18.

AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such  party  and is enforceable
in accordance  with its terms.

 

19.

ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of the Executive's employment by the Company and  may  not be
contradicted  by evidence of  any prior  or contemporaneous statements or
agreements, except for agreements specifically referenced  herein, including
without limitation the Proprietary Information and
Inventions  Agreement  attached as Exhibit B. To the extent  that the practices,
policies or  procedures  of the Company,  now or in the future, apply to the
Executive and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control. Any subsequent change in the Executive's
duties, position, or compensation  will  not affect the validity or scope of
this Agreement.

 



11



--------------------------------------------------------------------------------

 

[Remainder of Page Left Intentionally Blank]

 



12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THE PARTIES HAVE DULY EXECUTED THIS AGREEMENT  AS OF
THE  DATE FIRST  WRITTEN  ABO VE.

 

 

 

 



OTIC PHARMA  INC.

THE EXECUTIVE

 



 



13



--------------------------------------------------------------------------------

 

EXHIBIT A

 

General  Release Agreement

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

Catherine Turkel ("You") and Otic Pharma Inc.; a Delaware corporation
(the  "Company"), (collectively, the "Parties'') have agreed to enter  into this
Separation  Agreement and General Release ("Agreement")  on the following terms:

 

 

 

Date").



Your employment  with the Company  terminated on



, 20_(the "Separation

 

 

If you seek reimbursement of any business expenses, you agree to submit your
final expense reimbursement statement no later than the date you return the
signed original of this Agreement to the Company, along with receipts or other
supporting documentation. The Company will reimburse valid business expenses in
accordance with its standard expense reimbursement policies.

 

To bring a smooth closure to your relationship with the Company, the Company
would like to offer you severance benefits in exchange for a general release of
claims.

 

Accordingly, you and the Company incorporate the above recitals into this
Agreement, and agree as follows:

 

1.Subject to your compliance with your promises and agreements contained in this
Agreement and provided you do not revoke this Agreement, the Company agrees to
provide you with the Severance Benefits set forth in Section 4.b. or Section
6.b., as applicable, of the Executive Employment Agreement between you and the
Company, dated as of [], 2015.

 

2.In exchange for the Severance Benefits and the Company's other promises
contained in this Agreement, you completely release the Company, its affiliated,
related, parent or subsidiary entities, and its present and former owners,
directors, officers, investors, attorneys, and employees (the "Released
Parties") from any and all claims you may now have or have ever had against the
Company including all claims arising from your employment including, but not
limited to, any claims arising under the Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Older Workers Benefits
Protection Act, the WARN Act or any state counterpart, the California Fair
Employment and Housing Act, the California Labor Code or any other claims for
violation of any federal, state, or municipal statutes or common law, including,
without limitation, claims for alleged retaliation or wrongful termination of
any kind, and any and all claims for attorneys' fees and costs (the "Released
Claims"); provided, however, that "Released Claims" shall exclude in any event
(a) any rights or claims for indemnification you may have pursuant to any
indemnification agreement with the Company, any policy of insurance, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (b) any rights under stock options, stock purchase agreements and equity
plans of the Company, defined benefit, defined contribution or other plan by
virtue of his employment with the Company, (c) any rights

 



14



--------------------------------------------------------------------------------

 

or claims to workers compensation or unemployment compensation; (d) any rights
that are not waivable as a matter of law; and (e) any rights or claims arising
under or from this Agreement. The Parties intend for this release to be enforced
to the fullest extent permitted by law.

 

3.You represent that you have not initiated, filed, or caused to be filed and
agree not to initiate, file, cause to be filed, or otherwise pursue any Released
Claims against any of the Released Parties. You understand that this paragraph
does not prevent you from filing a charge with or participating in an
investigation by a governmental administrative agency; provided, however, that
you hereby waive any right to receive any monetary award resulting from such a
charge or investigation and provided further that you agree not to encourage any
person, including any cunent or former employee of the Company, to file any kind
of claim whatsoever against the Company.

 

4.You agree that because this release specifically covers known and unknown
claims, you waive your rights under Section 1542 of the California Civil Code,
or under any comparable law of any other jurisdiction. Section 1542 states: "A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

5.The Company and you also agree that this Agreement, and each of its terms,
including the negotiations leading up to it, are confidential and neither of you
will discuss the Agreement, or any of its terms or the negotiations leading up
to it, with anyone except as applicable our respective attorneys, spouse or
advisors without the other party's prior written consent. Further, the Company
and you agree that neither will make or publish, either orally or in writing,
any disparaging statement regarding the other, the Released Parties, or the
other's employees, officers, directors, or customers, or in any way wrongfully
impede or interfere with the other's customer relationships. The Company and you
understand and agree that the terms of this Section 5 are material terms of this
Agreement; without which neither of you would have entered into this Agreement.

 

6.Any requests for references regarding your employment by potential future
employers or other third-parties shall be referred to the then current Chief
Executive Officer of the Company who shall respond only that consistent with the
Company's policy, the Company will confirm only dates of employment and last
position held and shall provide that information.

 

7.You further acknowledge that this Agreement represents the entire agreement
and understanding between the Parties regarding its subject matter, supersedes
and replaces any and all prior agreements and understandings regarding its
subject matter, with the exception of the Employee Proprietary Information and
Inventions Assignment Agreement that you signed as a condition of your
employment ("Proprietary Information Agreement"), and shall not be modified in
any way except in writing executed by the you and the then current Chief
Executive Officer of the Company. This Agreement shall be governed by the laws
of the State of California, excluding its laws relating to choice of law. You
also agree that if any term or portion of this Agreement is found to be
unenforceable under applicable law, such finding shall not invalidate the whole
Agreement, but the Agreement shall be construed as not containing the particular
term or

 



15



--------------------------------------------------------------------------------

 

portion held to be invalid and the rights and obligations of the parties shall
be construed and enforced accordingly. This Agreement is severable.

8.You understand and agree that this Agreement provides you with consideration
to which you are not otherwise entitled under the Company's policies and
practices or otherwise. You acknowledge that you have 21 days to consider this
Agreement and you are advised to consult an attorney before signing the
Agreement. You may sign the Agreement in fewer than 21 days if you choose to do
so. You agree that even if there are any modifications made to the Agreement
before you sign it, the 21 day period will not restart. You also acknowledge
that you may revoke this Agreement within 7 days of signing it by delivering
notice to that effect to the then current Chief Executive Officer of the Company
at the Company's principal executive office in a manner calculated to be
received by the Company by close of business on the seventh day after you sign
the Agreement. You understand and agree that this Agreement shall not become
effective or enforceable until the 7-day revocation period has expired.

9.The payments made under this Agreement are intended to be exempt from
application of section 409A of the Internal Revenue Code of 1986, as amended,
and applicable guidance issued thereunder ("Section 409A"), and structured to be
distributed in the short-term deferral period, as defined under Treasury
Regulation section l.409A-l(b)(4), or the separation pay exemption, as provided
in Treasury Regulation section l.409A l(b)(9). The timing of payments should be
interpreted and construed consistent with these exemptions to Section 409A, or
to the extent such exemptions are not available, in compliance with the
requirements of Section 409A.

 

10.You understand and agree that this Agreement is not an admission of guilt or
wrongdoing by the Company and that the Company does not believe or admit that
they have done anything wrong.

 

11.Except as provided m this Agreement you will not receive any benefits or
compensation.

 

12.Finally, you acknowledge that you have been afforded every opportunity to and
have read this Agreement, are fully aware of its contents and legal effect, and
have chosen to enter into this Agreement freely, without coercion, and based on
your own judgment.

 

 

 

 

 

 

 

[Remainder of Page Left Intentionally  Blank]

 



16



--------------------------------------------------------------------------------

 

Date delivered to employee: ,. 20_

 

 

 

 

YOU:

 

By:----------­

Name:   Catherine Turkel

Title: -----------

 

Date:  ----------



THE COMPANY:

 

By:

Name:   ------------

TitIe:   ------------

 

Date:----------

 



17



--------------------------------------------------------------------------------

 

EXHIBITB

 

Proprietary  Information  and  Invention  Assignment Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



18

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBITB

 

PROPRIETARY  INFORMATION  AND  INVENTIONS AGREEMENT

 

As a condition of my employment with Otic Pharma Inc. and its parents (including
but not limited to Otic Pharma Ltd.), subsidiaries, affiliates, successors or
assigns (collectively, the "Company"), and in consideration of my employment
with the Company and my receipt of the compensation now and hereafter paid to me
by the Company, I agree to the following terms under this Proprietary
Information and Inventions Agreement (this "Intellectual Property Agreement"):

 

 

1.

Employment

 

(a)I understand and acknowledge that my employment with the Company is for an
unspecified duration and constitutes "at-will" employment. I  acknowledge  that
this employment  relationship  may be terminated at any time, with or without
good cause or for any or no cause, at the option either of the Company or
myself, with or without notice.

 

(b)I agree that, <luting the term ofmy employment with the Company, I will not
engage in any other employment, occupation, consulting or other business
activity related to the business in which the Company is now involved or becomes
involved  during the term of my employment,  nor will  I engage  in any other
activities that conflict with my obligations  to the Company.

 

 

2.

Confidential Information

 

(a)Company Information. I agree at all times during the term of my employment
(my "Relationship with tlte Company") and thereafter to hold in strictest
confidence, and not to use except for the benefit of the Company or to disclose
to any third party without written authorization of the Board of Directors of
the Company, any Confidential Information of the Company. I understand that
"Confidential Information" means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
business plans, product plans, products, services, customer lists and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I became acquainted during the term of my Relationship with the
Company), market research, works of original authorship, intellectual property
(including, but not limited to, unpublished works and undisclosed patents),
photographs, negatives, digital images, software, computer programs, ideas,
developments, inventions (whether or not patentable), processes, formulas,
technology, designs, drawings and engineering, hardware configuration
information, forecasts, strategies, marketing, finances or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation or inspection of parts or
equipment. I further understand that Confidential Information does not include
any of the foregoing items that has become publicly known and made generally
available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

 

(b)Other Employer Information. I agree that I will not, during my Relationship
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer,  person or entity.

 

 

(c)Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and

 

 

--------------------------------------------------------------------------------

 

not to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out my work for the Company consistent with the
Company's  agreement  with such third  party.

 

 

3.

Intellectual Property

 

(a)Assignment of Intellectual Property. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title and interest in and to any original works of authorship, domain
names, inventions, concepts, improvements, processes, methods or trade secrets,
whether or not patentable or registrable under copyright or similar laws, that I
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the service of the Company (collectively referred to as "Intellectual Properly")
and that (i) are developed using the
equipment,  supplies,  facilities  or  Confidential Information of the Company,
(ii) result from or are suggested by work performed by me for  the Company, or
(iii) relate to the Company business or to the actual or demonstrably
anticipated  research  or development of the Company. The Intellectual Property
will be the sole and exclusive property of the Company. I further acknowledge
that all original works of authorship that are made by me (solely or jointly
with others) within the scope of and during the period of my Relationship with
the Company and that are protectable by copyright are "works made for hire," as
that term is defined in the United States Copyright Act. To the extent any
Intellectual Property is not deemed to be work made for hire, then  I  will and
hereby do assign all my right, title and interest in such Intellectual Property
to the Company, except as provided  in Section 3(e).

 

(b)Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Intellectual Property and any copyrights, patents, trademarks,
domain  names or other intellectual  property  rights relating thereto in any
and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto and the execution of all applications,
specifications, oaths, assignments and other instruments that the Company shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company and its successors, assigns and nominees the
sole and exclusive right, title and interest in and to such Intellectual
Propetty, and any copyrights, patents, trademarks, domain names or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of this
Intellectual Property Agreement. If the Company is unable because of my mental
or physical incapacity or for any other reason to secure my assistance in
perfecting the rights transferred in this Intellectual Property Agreement, then
I hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent and copyright, trademark or domain name registrations thereon with the
same legal force and effect as if executed by me. The designation and
appointment of the Company and  its duly authorized  officers and agents as my
agent and attorney in fact shall be deemed to be coupled  with an interest and
therefore   irrevocable.

 

(c)Maintenance of Records. I agree to keep and maintain adequate
and  current  written records of all Intellectual Property made by me (solely or
jointly with others) during the term of my Relationship with the Company. The
records will be in the form of notes, sketches, drawings, works of original
authorship, photographs, negatives or digital images or in any other format that
may bespecified by the Company. The records will be available to and remain the
sole prope1ty of the Company at all times.

 

(d)Intellectual Property Retained and Licensed. I provide below a list of all
original works ofauthorship, inventions, developments, improvements, trademarks,
designs, domain names, processes, methods and trade secrets that were made by me
prior to my Relationship with the  Company  (collectively referred to as"Prior
Intel/ectua/ Property"), that belong to me, that relate to the Company's
proposed business, products or research and development, and that are not
assigned to the Company hereunder; or, if no such list is attached, I represent
that there is no such Prior Intellectual  Property.  If   in the course of
my  Relationship  with  the Company,  I  incorporate  into
Company  property  any Prior

 

 

--------------------------------------------------------------------------------

 

Intellectual Property owned by me or in which I have an interest, the Company is
hereby granted  and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such Prior
Intellectual Property as part of or in connection with such Company property.

 

Prior Intellectual Property:

[gyrfs3gjeyn5000001.jpg]

 

 

(e)Exception to Assignments. I understand that the provisions of this
Intellectual Property Agreement requiring assignment  of Intellectual  Property
to the Company are limited  to Section 2870  of the California Labor Code, which
is attached hereto as Appendix A, and do not apply to any intellectual property
that (i) I develop entirely on my own time; and (ii) I develop  without  using
Company equipment, supplies, facilities or trade secret information; and (iii}
does not result from any work performed  by me for the Company; and (iv) does
not relate at the time of conception or reduction  to practice to the Company's
current or anticipated business, or to its actual or demonstrably anticipated
research or development. Any such intellectual property will be owned entirely
by me, even if developed by me during the time period in which I am employed by
the Company. I will advise the Company promptly in writing of any intellectual
property that I believe meets the criteria for exclusion set forth herein
and  is not otherwise disclosed  pursuant to Section 3(d) above.

 

(t) Return of Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all works of original
authorship, domain names, original registration certificates, photographs,
negatives, digital images, devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment or other documents or property, or reproductions of any
aforementioned items, developed by me pursuant to my Relationship with the
Company or otherwise belonging to the Company or its successors or assigns.

 

 

4.

Notification  of New Employer

 

In the event that I leave the employ of the Company, I hereby grant consent to
notification by the Company to my new employer or consulting client of my rights
and obligations under this Intellectual Property Agreement.

 

 

5.

No Solicitation  of Employees

 

In consideration for my Relationship with the Company and other valuable
consideration, receipt of which is hereby acknowledged,  I agree that during the
period ofmy Relationship with the Company as  an employee, consultant, officer
and/or director and for a period of twelve (12) months thereafter, I shall not
solicit the employment of any person who shall then be employed by the Company
(as an employee or consultant) or who shall have been employed by the Company
(as an employee or consultant) within the prior two (2) -month period, on behalf
of myself or any other person, firm, corporation,  association  or other entity,
directly or indirectly.

 

 

6.

Representations

 

I represent that my performance of all the terms of this Intellectual Property
Agreement will not breach any agreement to keep in confidence proprietary
infonnation acquired by me in confidence or in trust  prior to my
Relationship  with the Company.  I have not  entered  into, and I agree I
will  not   enter

 

 

--------------------------------------------------------------------------------

 

into, any oral or written agreement in conflict herewith. I agree to execute any
proper oath or verify any proper document  required to carry out the terms of
this Intellectual  Property  Agreement.

 

 

7.

Equitable Relief

 

The Company and I each agree that disputes relating to or arising out of a
breach of the covenants contained in this Intellectual Property Agreement may
cause the Company or me, as applicable, to suffer irreparable harm and to have
no adequate remedy at law. In the event of any such breach or default  by     a
party, or any threat of such breach or default, the other party will be entitled
to injunctive relief, specific performance and other equitable relief. The
pat1ies further agree that no bond or other security shall be required in
obtaining such equitable relief and hereby consents to the issuance of such
injunction and to the ordering of specific performance.

 

 

8.

General Provisions

 

(a)Governing Law; Consent to Personal Jurisdiction. This Intellectual Property
Agreement will be governed by the laws of the State of California as they apply
to contracts entered into and wholly to be performed within such state. I hereby
expressly consent to the nonexclusive personal jurisdiction and venue of the
state and federal for any lawsuit filed there by either party arising from or
relating to  this Intellectual  Property Agreement.

 

(b)Entire Agreement. This Intellectual Property Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification of or
amendment to this Intellectual Property Agreement, or any waiver of any rights
under this Intellectual Property Agreement, will beeffective unless in writing
signed by the party to be charged. Any subsequent change or changes in my
duties, salary or compensation  will not affect the validity or scope of this
Intellectual  Property Agreement.

 

(c)Severability. If one or more of the provisions in this Intellectual Property
Agreement are deemed void by law, then the remaining provisions will continue in
full force and effect.

 

(d)Successors and Assigns. This Intellectual Property Agreement will be binding
upon my heirs, executors, administrators and other legal representatives and
will be for the benefit of the Company and its successors and assigns.

 

 

[Signature  Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Proprietary Information
and Inventions Agreement as of November I 0, 20 I 5.

 

 

 

By:

C Name: Catherine Turkel Address: 19 Suprema Drive

 

Newport Coast, CA 92657

11/11,('161J

 

 

[gyrfs3gjeyn5000002.jpg]

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

CALIFORNIA  LABOR CODE SECTION  2870

 

Application of provision that employee shall assign or offer to assign rights in
invention    to employer.

 

(a)Any provision in an employment agreement which provides that an employee
shall assign,  or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret  information  except  for those inventions
that either:

 

( l)Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated  research or
development   of the employer.

 

(2)Result from any work performed by the employee for the employer.

 

(b)To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against  the public  policy of
this state and is unenforceable.

 